Title: Materials for the President’s Address to Congress, [ca. 22 November 1793]
From: Jefferson, Thomas
To: Washington, George



[ca. 22 Nov. 1793]



Notes
Text.


Cases where individuals (as Henfield  &c) organize themselves into  military bodies within the US. or  participate in acts of hostility by sea,  where jurisdiction attaches to the  person.
    The Constitution having authorised  the legislature exclusively to declare  whether the nation, from a state  of peace, shall go into that of war, it  rests with their wisdom to consider

 

    What is the present legal mode  of restraint? Binding to the good  behavior? Military restraint? Or what? Or can the act only be punished  after it is committed?
Whether the restraints already provided  by the laws are sufficient to prevent  individuals from usurping, in effect,  that power, by taking part, or  arraying themselves to take part, by  sea or by land, while under the jurisdiction  of the US. in the hostilities of  any one nation against any other with  which the US. are at peace?


Vessels originally constituting  themselves cruizers here, or those  so constituted elsewhere and augmenting  their force here, may they  be seized and detained?
    Whether the laws have provided  with sufficient efficacy and explicitness,  for arresting and restraining  their preparations and enterprizes,  and for indemnifying their effects?


By what branch of the government?  e.g. the Polly or Republican at N. Y.  the Jane at Philada. the Industry at  Baltimore.



Their Prizes. May they be restored?  e.g. the Lovely lass, Pr. Wm. Henry,  Jane of Dublin, the Spanish  prize &c



Captures within our waters, by  whom to be restored? e.g. the Grange, the William, the  Providence, the William Tell &c.
    Whether within the territory of the  US. or those limits on it’s shores to  which reason and usage authorize  them to extend their jurisdiction and  protection, and to interdict every hostile  act, even between hostile nations,  the partition of the National authority  between the civil and military organs  is delineated with sufficient precision  to leave no doubt which of the two is  justified, and is bound, to interpose?


Cases of the Betsey, an American  vessel and Swedish cargo. The Maxwell, vessel and cargo  Swedish.
    Whether either and Which of them  is authorized to liberate our own property,  or that of other peaceable nations,  taken on the high-seas and brought  into our ports?


    Merely an intimation to establish  all these cases with the Judiciary.
    Whether all such of these interferences  as may be exercised by the judiciary  bodies with equal efficacy, with  more regularity, and with greater  safety to the rights of individuals, citizen  or alien, are already placed under  their cognisance, so as to leave no
 
room for diversity of judgment  among them, no necessity or ground  for any other branch to exercise them,  merely that there may not be a defect  of justice or protection, or a breach of  public order?


    For a specification of  some of these duties see Jay’s & Wilson’s  charges. Are they all sufficiently  provided with specific punishments?    Offences against the Law of Nations.  Genet’s conduct is one. By  that law the President may order  him away.  Has the law provided for the efficacy  of this order?
    And Whether the duties of a nation  at peace towards those at war, imposed  by the laws and usages of nature,  and nations, and such other offences  against the law of nations as  present circumstances may produce  are provided for by the municipal law  with those details of internal sanction  and coercion, the mode and measure  of which that alone can establish?


[Upside down at foot of text:]
Other subjects
Proclamation.
Report of balances between the states.
Western Indians
Creeks.
Provision of arms made, and to be made.
Subsequent. Genet’s conduct
England. Inexecution of treaty.
Interception of our provisions.
Spain. Boundary and navigation of Missisipi.
Protection of Southern Indians.
